 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   REGINA A.,1                               ) Case No. 2:18-cv-04064-JDE
                                               )
12                                             )
                        Plaintiff,             ) MEMORANDUM OPINION AND
13                                             )
                                               ) ORDER
                   v.                          )
14                                             )
     NANCY A. BERRYHILL, Acting                )
15                                             )
     Commissioner of Social Security,          )
16                                             )
                                               )
17                       Defendant.            )
                                               )
18
19
           Plaintiff Regina A. (“Plaintiff”) filed a Complaint on May 15, 2018
20
     seeking review of the Commissioner’s denial of her applications for disability
21
     insurance benefits (“DIB”) and supplemental security income (“SSI”). On
22
     January 3, 2019, the parties filed a Joint Submission (“Jt. Stip.”) regarding the
23
     issues in dispute. The matter now is ready for decision.
24
25         1
             Plaintiff’s name has been partially redacted in accordance with Fed. R. Civ.
     P. 5.2(c)(2)(B) and the recommendation of the Committee on Court Administration
26
     and Case Management of the Judicial Conference of the United States.
27
28
 1                                          I.
 2                                  BACKGROUND
 3         Plaintiff filed an application for DIB on January 29, 2014 and an
 4   application for SSI on October 21, 2015, both alleging disability commencing
 5   on June 30, 2012. Administrative Record (“AR”) 170-71, 172-77. After her
 6   applications were denied initially and on reconsideration (AR 92-96, 99-103,
 7   121-22), Plaintiff requested an administrative hearing (AR 124-25), which was
 8   held on February 22, 2017. AR 31-59. Plaintiff, represented by an attorney,
 9   appeared and testified before an Administrative Law Judge (“ALJ”).
10         On March 10, 2017, the ALJ issued a written decision finding Plaintiff
11   was not disabled. AR 12-27. The ALJ found Plaintiff had not engaged in
12   substantial gainful employment since June 30, 2012 and suffered from the
13   severe impairments of carpal tunnel syndrome, asthma, sciatica, obesity,
14   cardiomegaly, leg edema, degenerative disc disease, hypertension, and
15   degenerative joint disease. AR 17. The ALJ found Plaintiff did not have an
16   impairment or combination of impairments that met or medically equaled a
17   listed impairment. AR 19. The ALJ also found Plaintiff had the residual
18   functional capacity (“RFC”) to perform the demands of light work as defined
19   in 20 C.F.R. § 404.1567(b) and 416.967(b) with the following limitations: “no
20   more than occasional postural activities; no more than frequent bilateral
21   handling and fingering; must avoid even moderate exposure to fumes, odors,
22   dusts, gases, poor ventilation, and pulmonary irritants; and must avoid
23   unprotected heights, moving mechanical parts, and other similar workplace
24   hazards.” AR 20.
25         The ALJ determined Plaintiff could perform her past relevant work as a
26   teacher’s aide. AR 22. Accordingly, the ALJ concluded Plaintiff was not under
27   a “disability,” as defined in the Social Security Act, from June 30, 2012
28   through the date of the ALJ’s decision. AR 22.
                                            2
 1          On March 14, 2018, the Appeals Council denied Plaintiff’s request for
 2   review, making the ALJ’s decision the Commissioner’s final decision. AR 1-6.
 3                                           II.
 4                               LEGAL STANDARDS
 5      A. Standard of Review
 6         Under 42 U.S.C. § 405(g), a district court may review the
 7   Commissioner’s decision to deny benefits. The ALJ’s findings and decision
 8   should be upheld if they are free from legal error and supported by substantial
 9   evidence based on the record as a whole. Brown-Hunter v. Colvin, 806 F.3d
10   487, 492 (9th Cir. 2015) (as amended); Parra v. Astrue, 481 F.3d 742, 746 (9th
11   Cir. 2007). Substantial evidence means such relevant evidence as a reasonable
12   person might accept as adequate to support a conclusion. Lingenfelter v.
13   Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). It is more than a scintilla, but less
14   than a preponderance. Id. To determine whether substantial evidence supports
15   a finding, the reviewing court “must review the administrative record as a
16   whole, weighing both the evidence that supports and the evidence that detracts
17   from the Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720
18   (9th Cir. 1998). “If the evidence can reasonably support either affirming or
19   reversing,” the reviewing court “may not substitute its judgment” for that of
20   the Commissioner. Id. at 720-21; see also Molina v. Astrue, 674 F.3d 1104,
21   1111 (9th Cir. 2012) (“Even when the evidence is susceptible to more than one
22   rational interpretation, [the court] must uphold the ALJ’s findings if they are
23   supported by inferences reasonably drawn from the record.”).
24         Lastly, even if an ALJ errs, the decision will be affirmed where such
25   error is harmless (Molina, 674 F.3d at 1115), that is, if it is “inconsequential to
26   the ultimate nondisability determination,” or if “the agency’s path may
27   reasonably be discerned, even if the agency explains its decision with less than
28   ideal clarity.” Brown-Hunter, 806 F.3d at 492 (citation omitted).
                                              3
 1      B. Standard for Determining Disability Benefits
 2         When the claimant’s case has proceeded to consideration by an ALJ, the
 3   ALJ conducts a five-step sequential evaluation to determine at each step if the
 4   claimant is or is not disabled. See Molina, 674 F.3d at 1110.
 5         First, the ALJ considers whether the claimant currently works at a job
 6   that meets the criteria for “substantial gainful activity.” Id. If not, the ALJ
 7   proceeds to a second step to determine whether the claimant has a “severe”
 8   medically determinable physical or mental impairment or combination of
 9   impairments that has lasted for more than twelve months. Id. If so, the ALJ
10   proceeds to a third step to determine whether the claimant’s impairments
11   render the claimant disabled because they “meet or equal” any of the “listed
12   impairments” set forth in the Social Security regulations at 20 C.F.R. Part 404,
13   Subpart P, Appendix 1. See Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d
14   996, 1001 (9th Cir. 2015). If the claimant’s impairments do not meet or equal a
15   “listed impairment,” before proceeding to the fourth step the ALJ assesses the
16   claimant’s RFC, that is, what the claimant can do on a sustained basis despite
17   the limitations from his impairments. See 20 C.F.R. §§ 404.1520(a)(4),
18   416.920(a)(4); Social Security Ruling (“SSR”) 96-8p.
19         After determining the claimant’s RFC, the ALJ proceeds to the fourth
20   step and determines whether the claimant has the RFC to perform his past
21   relevant work, either as he “actually” performed it when he worked in the past,
22   or as that same job is “generally” performed in the national economy. See
23   Stacy v. Colvin, 825 F.3d 563, 569 (9th Cir. 2016).
24         If the claimant cannot perform his past relevant work, the ALJ proceeds
25   to a fifth and final step to determine whether there is any other work, in light of
26   the claimant’s RFC, age, education, and work experience, that the claimant
27   can perform and that exists in “significant numbers” in either the national or
28   regional economies. See Tackett v. Apfel, 180 F.3d 1094, 1100-01 (9th Cir.
                                              4
 1   1999). If the claimant can do other work, he is not disabled; but if the claimant
 2   cannot do other work and meets the duration requirement, the claimant is
 3   disabled. See Id. at 1099.
 4         The claimant generally bears the burden at each of steps one through
 5   four to show he is disabled, or he meets the requirements to proceed to the
 6   next step; and the claimant bears the ultimate burden to show he is disabled.
 7   See, e.g., Molina, 674 F.3d at 1110; Johnson v. Shalala, 60 F.3d 1428, 1432
 8   (9th Cir. 1995). However, at Step Five, the ALJ has a “limited” burden of
 9   production to identify representative jobs that the claimant can perform and
10   that exist in “significant” numbers in the economy. See Hill v. Astrue, 698
11   F.3d 1153, 1161 (9th Cir. 2012); Tackett, 180 F.3d at 1100.
12                                            III.
13                                      DISCUSSION
14         The parties present one disputed issue: Did the ALJ did not properly
15   evaluate Plaintiff’s testimony. Jt. Stip. at 4.
16         A. Applicable Law
17         Where a disability claimant produces objective medical evidence of an
18   underlying impairment that could reasonably be expected to produce the pain
19   or other symptoms alleged, absent evidence of malingering, the ALJ must
20   provide “specific, clear and convincing reasons for rejecting the claimant’s
21   testimony regarding the severity of the claimant’s symptoms.” Treichler v.
22   Comm’r Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014) (citation
23   omitted); Moisa v. Barnhart, 367 F.3d 882, 885 (9th Cir. 2004); see also 20
24   C.F.R. § 416.929. The ALJ’s findings “must be sufficiently specific to allow a
25   reviewing court to conclude that the [ALJ] rejected [the] claimant’s testimony
26   on permissible grounds and did not arbitrarily discredit the claimant’s
27   testimony.” Moisa, 367 F.3d at 885 (citation omitted). Furthermore, a “lack of
28   medical evidence cannot form the sole basis for discounting pain testimony.”
                                               5
 1   Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005); see also Rollins v.
 2   Massanari, 261 F.3d 853, 857 (9th Cir. 2001).
 3         However, if the ALJ’s assessment of the claimant’s testimony is
 4   reasonable and is supported by substantial evidence, it is not the Court’s role to
 5   “second-guess” it. See Rollins, 261 F.3d at 857. Finally, the ALJ's credibility
 6   finding may be upheld even if not all of the ALJ’s reasons for rejecting the
 7   claimant’s testimony are upheld. See Batson v. Comm’r Soc. Sec. Admin, 359
 8   F.3d 1190, 1197 (9th Cir. 2004).
 9         B. Analysis
10         Here, Plaintiff testified she has been unable to work based on her
11   medical impairments such as sleep apnea; sciatic nerve damage; high blood
12   pressure; asthma; diabetes; joint pain in the fingers, legs, and feet; and
13   depression. AR 40-45. In terms of functioning, Plaintiff estimated she could
14   stand about seven to eight minutes. AR 41. She reported difficulty with
15   prolonged sitting and could walk as far as “down the street” or about twenty
16   steps before needing to pause. AR 41, 47. Plaintiff testified her legs swell and
17   must be elevated. AR 53-54. Her doctor advised her to keep her legs elevated
18   above chest level, but she reported difficulty breathing in that position. AR 54.
19         Plaintiff also testified she is sensitive to dust and scents. AR 43. She
20   reported becoming easily fatigued due to poor sleep and she falls asleep during
21   the day when sitting. AR 46. She described pain in her hands and difficulty
22   writing. AR 51. Plaintiff asserted she tries to perform household chores, but “a
23   lot of times,” she gets help from others. AR 52. In a function report, Plaintiff
24   also estimated she can only lift two to three pounds. AR 210.
25         The ALJ found Plaintiff’s medically determinable impairments could
26   reasonably be expected to cause some of the alleged symptoms, but his
27   statements “concerning the intensity, persistence[,] and limiting effect of these
28   symptoms [were] not entirely consistent with the medical evidence and other
                                              6
 1   evidence.” AR 20. The ALJ stated that the findings of a non-examining
 2   physician, Sohail Afra, M.D., “did not support the degree of limitation
 3   [Plaintiff] alleges; nor do they suggest the presence of any impairment that is
 4   more limiting that is more than found in this decision.” The ALJ reasoned that
 5   “also inconsistent with [Plaintiff’s] allegations in this case, and fully consistent
 6   with the [RFC] found in this decision is the medical opinion of record. It is
 7   emphasized that no treating doctor has indicated [Plaintiff] is disabled or even
 8   that she is more limited than found in this decision.” AR 21.
 9         Plaintiff contends the ALJ erred in rejecting her testimony by relying
10   solely on lack of support from the objective medical evidence. Jt. Stip. at 7. In
11   opposition, the Commissioner argues the ALJ’s decision did not solely rely on
12   lack of support from the objective medical evidence because the ALJ also
13   considered: (1) Plaintiff’s history of smoking despite her asthma and (2) the
14   report of Kent Jordan, M.D. (“Dr. Jordan”), that Plaintiff embellished or
15   fabricated psychotic symptoms. Jt. Stip. at 11.
16         The Court finds the ALJ erred by using lack of support from the
17   objective medical evidence as the only stated basis to discount Plaintiff’s
18   subjective symptom testimony. See Burch, 400 F.3d at 681; Rollins, 261 F.3d
19   at 857; 20 C.F.R. § 404.1529(c)(2).
20         First, the Commissioner argues the ALJ did not solely rely on the
21   objective medical evidence because the ALJ “considered” Plaintiff’s history of
22   smoking despite her asthma. Jt. Stip. at 11. However, the ALJ did not raise
23   this basis to support the discounting of Plaintiff’s subjective testimony. Instead,
24   the ALJ mentioned Plaintiff’s smoking in the decision once, summarizing,
25   “[Plaintiff] also has a long history of smoking with residual asthma, for which
26   she has an inhaler and a nebulizer at home.” AR 21. The Court cannot
27   consider reasoning for discounting Plaintiff’s subjective symptoms that the
28   ALJ never gave. See Bray v. Comm’r of Soc. Sec., 554 F.3d 1219, 1225 (9th
                                              7
 1   Cir. 2009) (“long-standing principles of administrative law require us to review
 2   the ALJ’s decision based on the reasoning and factual findings offered by the
 3   ALJ—not post hoc rationalizations that attempt to intuit what the adjudicator
 4   may have been thinking”); see also SEC v. Chenery Corp., 332 U.S. 194, 196
 5   (1947). Moreover, even if the ALJ had discounted Plaintiff’s testimony based
 6   on continued smoking, “it is unclear whether a failure to stop smoking can
 7   ever form the basis for an adverse credibility finding.” Steiger v. Colvin, 2013
 8   WL 1010453, at *3 (C.D. Cal. Mar. 13, 2013) (citing Bray, 554 F.3d at 1227).
 9         Second, the Commissioner argues the ALJ also “considered” Dr.
10   Jordan’s report that Plaintiff embellished or fabricated psychotic symptoms. Jt.
11   Stip. at 11. However, the ALJ did not raise the fabrication issue to discount
12   Plaintiff’s subjective testimony; rather, the ALJ considered Dr. Jordan’s report
13   in determining whether Plaintiff had a severe mental impairment at Step Two.
14   AR 18. Further, nothing in the record suggests Plaintiff embellished any
15   physical symptoms. As set forth above, the Court cannot consider reasoning
16   for discounting Plaintiff’s subjective symptoms that the ALJ never gave. See
17   Bray, 554 F.3d at 1225.
18         In sum, as inconsistency with the objective medical evidence cannot be
19   the only basis to discount Plaintiff’s subjective symptom testimony, the ALJ
20   erred. See Burch, 400 F.3d at 681; Rollins, 261 F.3d at 857; 20 C.F.R. §
21   404.1529(c)(2).
22         C. Remand is appropriate.
23         The decision whether to remand for further proceedings is within this
24   Court’s discretion. Harman v. Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000)
25   (as amended). Where no useful purpose would be served by further
26   administrative proceedings, or where the record has been fully developed, it is
27   appropriate to exercise this discretion to direct an immediate award of benefits.
28   See Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir. 2004); Harman, 211 F.3d
                                             8
 1   at 1179 (noting that “the decision of whether to remand for further proceedings
 2   turns upon the likely utility of such proceedings”).
 3         Here, remand is required because the ALJ failed to properly consider
 4   Plaintiff’s subjective symptom testimony. On remand, the ALJ shall reconsider
 5   Plaintiff’s subjective complaints and either credit her testimony or provide
 6   sufficient, clear and convincing reasons supported by substantial evidence for
 7   rejecting it, and thereafter conduct such further proceedings as is warranted by
 8   such reconsideration.
 9                                          IV.
10                                       ORDER
11         IT THEREFORE IS ORDERED that Judgment be entered reversing the
12   decision of the Commissioner of Social Security and remanding this matter for
13   further administrative proceedings consistent with this Order.
14
15   Dated: February 21, 2019
16
                                                  ______________________________
17
                                                  JOHN D. EARLY
18                                                United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28
                                             9
